DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the amendment filed on 9 February 2022.  Claims 26, 30, 31, 36 and 42-44 have been amended.  Claims 1-25 have been cancelled.  Claims 26-44 have been added.  Claims 26-44 are currently pending and have been examined.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 recites the limitation "the mobile device” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. The recited limitation of “ the mobile devices”  in claim 35.  Claim 35 is depending of claim 26, but the independent claim 26 recites “ a user computing device” , it is unclear whether the recited elements referring to the earlier claim of claim 1 or  to  a new mobile device.   If the  claim contain  no earlier reaction or limitation  of a lever and where it would be unclear as to what element the limitation was making reference.    Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-44 are  rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No.  10,229,434  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

17064676
10,229,434
26. (currently amended) A method, comprising: 
defining, with one or more processors, a stored plurality of offer-related locations as each having inadequate wireless connectivity; and then selecting, with one or more processors, an offer from a repository of offers based on the selected offer being associated with an offer-related location, of said stored plurality of offer- related locations, that has been previously defined to have inadequate wireless connectivity; 

receiving, with one or more processors, from a  user computing device, a geographic location of the user computing device;

 comparing the received geographic location of the user computing device to the stored plurality of offer-related locations that have been previously defined to have inadequate wireless connectivity, to determine the received geographic location of the user computing device is within a threshold distance or transit time to  the offer-related location that has been previously defined to have inadequate wireless connectivity; 

in response to the determination, sending, with one or more processors, the selected offer to the user computing device for storage in cache memory of the user computing device before the user requests to view offers
1. A method, comprising: receiving, with one or more processors, from a plurality of remote wireless computing devices of users, logged reports of previous impaired or failed attempts by the wireless computing devices to wirelessly access content while in a geographic area, the logged reports being received after the plurality of remote wireless computing devices regain wireless connectivity; determining that an amount of the impaired or failed attempts exceeds a threshold; in response to the determination, designating, with one or more processors, the geographic area as having poor wireless connectivity with a cache geofence in which offers corresponding to the area are to be predictively loaded into cache memory of computing devices entering the area before a user requests the offers or the user is at a geolocation within the cache geofence at which the offers are targeted; receiving, with one or more processors, from a given computing device of a given user, a geographic location of the given computing device and a request for geofences corresponding to the geographic location; in response to the request for geofences, sending the cache geofence to the given computing device; after sending the cache geofence, receiving, with one or more processors, from the given computing device, another request indicating the given user device is within the cache geofence; in response to the other request, sending, with one or more processors, the given computing device offers to be predictively loaded into cache memory of the given computing device but not presented to the user until other conditions occur; after the user is presented with at least some of the cached offers without successfully using wireless connectivity, and after the given computing device regains wireless connectivity, receiving, with one or more processors, a logged record from the given computing device indicating which offers were presented to the user including offers presented during the loss of wireless connectivity; and storing, with one or more processors, metrics of at least some of the presented offers based on the received logged record.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one or ordinary skill in the art 17/064, 676 recites defining  a stored plurality of offer-related location as each having inadequate wireless connectivity.  One of ordinary skill in the art would have contemplated that the act of defining would include receiving logged reports of previous impaired or failed attempts by the wireless computing device since the logged reports  must be received from previous impaired or failed attempts (from which data is defined).  Conversely, the act of “receiving … logged  reports  of previous impaired or failed attempts by the wireless computing device” would implies defining offer related location as each have inadequate wireless connectivity.   17/064. 676 differ from the patented by stating “selecting …, an offer from a repository  of offer based on the selected offer being associated with an offer-related location of said ..”,  vs, “ in response to determination…., content corresponding to the area is to be predictively loaded in cash memory of at least ,…”.  While the nature of the steps are different, however do not result in patentable distinctions, in either case, the content/offers must be loaded into cashes be selected.    17/064. 676 recites “receiving …, from  user computing devise a geographic location the user computing device  but omits “ a request for geofences corrosinding to the geographic location” .  This omitted step however is deemed as irrelevant in the inventive concepts at id doesn’t participated and/or linked to other steps in a patentable manner.    17/064. 676 recites “comparing…, inadequate wireless connective to determine the geographic location …  “ or while the patent recites “determining the amount of impaired or failed attempts” which is another way wording but the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  Another  major differences the 17/064, 676 lacking of steps that are included in the patented application.     This omitted step however is deemed as irrelevant in the inventive concept as it does not participate and/or linked to other steps in a patentable manner. Further, it is widely known in the art that, in order to effectively preserve record for future reference.




Claims 26-44 are  rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No.  10,984,457 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
17064676
10,984,451
26. (currently amended) A method, comprising: 
defining, with one or more processors, a stored plurality of offer-related locations as each having inadequate wireless connectivity; and then selecting, with one or more processors, an offer from a repository of offers based on the selected offer being associated with an offer-related location, of said stored plurality of offer- related locations, that has been previously defined to have inadequate wireless connectivity; 

receiving, with one or more processors, from a  user computing device, a geographic location of the user computing device;

 comparing the received geographic location of the user computing device to the stored plurality of offer-related locations that have been previously defined to have inadequate wireless connectivity, to determine the received geographic location of the user computing device is within a threshold distance or transit time to  the offer-related location that has been previously defined to have inadequate wireless connectivity; 

in response to the determination, sending, with one or more processors, the selected offer to the user computing device for storage in cache memory of the user computing device before the user requests to view offers
1. A method, comprising: 

receiving, with one or more processors, from a plurality of remote wireless computing devices of users, logged reports of previous impaired or failed attempts by the wireless computing devices to wirelessly access content while in a geographic area, the logged reports being received after the plurality of remote wireless computing devices regain wireless connectivity; determining that an amount of the impaired or failed attempts exceeds a threshold; 

in response to the determination, designating, with one or more processors, the geographic area as having poor wireless connectivity with a cache geofence in which offers corresponding to the area are to be predictively loaded into cache memory of computing devices entering the area before a user requests the offers or the user is at a geolocation within the cache geofence at which the offers are targeted; receiving, with one or more processors, from a given computing device of a given user, a geographic location of the given computing device and a request for geofences corresponding to the geographic location; in response to the request for geofences, sending the cache geofence to the given computing device; after sending the cache geofence, receiving, with one or more processors, from the given computing device, another request indicating the given user device is within the cache geofence; in response to the other request, sending, with one or more processors, the given computing device offers to be predictively loaded into cache memory of the given computing device but not presented to the user until other conditions occur; after the user is presented with at least some of the cached offers without successfully using wireless connectivity, and after the given computing device regains wireless connectivity, receiving, with one or more processors, a logged record from the given computing device indicating which offers were presented to the user including offers presented during the loss of wireless connectivity; and storing, with one or more processors, metrics of at least some of the presented offers based on the received logged record.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one or ordinary skill in the art 17/064.676 recites defining  a stored plurality of offer-related location as each having inadequate wireless connectivity.  One of ordinary skill in the art would have contemplated that the act of defining would include receiving logged reports of previous impaired or failed attempts by the wireless computing device since the logged reports  must be received from previous impaired or failed attempts (from which data is defined).  Conversely, the act of “receiving … logged  reports  of previous impaired or failed attempts by the wireless computing device” would implies defining offer related location as each have inadequate wireless connectivity.   17/064. 676 differ from the patented by stating “selecting …, an offer from a repository  of offer based on the selected offer being associated with an offer-related location of said ..”,  vs, “ in response to determination…., content corresponding to the area is to be predictively loaded in cash memory of at least ,…”.  While the nature of the steps are different, however do not result in patentable distinctions, in either case, the content/offers must be loaded into cashes be selected.    17/064. 676 recites “receiving …, from  user computing devise a geographic location the user computing device  but omits “ a request for geofences corrosinding to the geographic location” .  This omitted step however is deemed as irrelevant in the inventive concepts at id doesn’t participated and/or linked to other steps in a patentable manner.    17/064. 676 recites “comparing…, inadequate wireless connective to determine the geographic location …  “ or while the patent recites “determining the amount of impaired or failed attempts” which is another way wording but the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  Another  major differences the 17/064, 676 lacking of steps that are included in the patented application.     This omitted step however is deemed as irrelevant in the inventive concept as it does not participate and/or linked to other steps in a patentable manner. Further, it is widely known in the art that, in order to effectively preserve record for future reference.



Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 26-33 are method, and claims 36-44 are system.  Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 26-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1:  independent claims 26 and 36 as a whole recite a method of organizing human interactions.   The claimed invention is the method that  defining a stored plurality of offer-related location as each having inadequate wireless connectivity, selecting an offer from a repository of offers based on the selected  offer being associated with an offer-related location of said stored plurality of offer-related locations, that has been previously defined to have inadequate wireless connectivity and  comparing the received geographic location of the user computing device to the stored plurality of offer-related locations that have been previously defined to have inadequate wireless connectivity to determining that the received geographic  location of the user computing device within a threshold distance or transit time to the offer-related location that has been previously defined to inadequate wireless connectivity,  which is a method of managing interactions between people. The mere nominal recitation of a generic content server and generic network-based storage devices does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Step 2A- Prong 2:  the claims recite additional limitation of receiving the location of the computing device and sending the selected offer and processor for performing the determining and selecting steps.  The receiving and sending steps from to user device are recited at a high-level of generality (i.e. as general means of receiving  data for use in the determining step and sending data in response of selecting data), an amount to mere data gathering which is a form of insignificant extra-solution activity.  The processor that performs the determining and selection steps is also recited as high-level of generality, and merely automates the determining and selecting steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor, memory and user devices). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, memory and user devices). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
Step 2B:  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor, memory and user devices is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIPTechs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving and sending steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 27, 29, 32- 34, 39, 41 and 44, these claims recite limitation that further define the same abstract idea noted in claims 26 and 36.     This claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason give above.

Dependent claims 28, and 40, these claims recite limitation that further define the same abstract idea noted in claim 26 and 36.     In addition, they recites the additional elements of obtaining and sending a barcode and barcode type to user computing device for image generation routing to generate an image of the barcoded.   The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Dependent claims 30, and 42, these claims recite limitation that further define the same abstract idea noted in claim 26 and 36.  In addition, they recites the additional elements of profiling a plurlity of geographic are as having inadequate wireless connective based on report from plurality of other user devices indicting failed attempt to access content related to offer while in respect ones of the plurality of geographic area and creating at least on offer-related location in response to the profiling, which fails within method of organizing human activity.   The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Dependent claims 31, and 43, these claims recite limitation that further define the same abstract idea noted in claim 26 and 36.  In addition, they recite the additional elements of obtaining associating and sending information via API.     The claimed API recited at a high level of generality and are merely invoked as tools to perform instructions to apply the exception using a generic computer component (i.e., API).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Dependent claims 35, 37 and 38, these claims recite limitation that further define the same abstract idea noted in claim 26 and 36.  In addition they recite additional limitation of receiving sending form and to the mobile device.  The mobile devise in both steps recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using a generic computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-44 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US Patent No., 8,903,940 B2) and further view of Crandall et al (US Patent No., 8,150,406 B1)

	With respect to claims 26 and 36, Martin  teaches a method and a system, the method comprising: 

	defining, with one or more processors, a stored offer-related locations inadequate wireless connectivity (Fig. 3 discloses user database  location , user activities [offer related location] wireless signal [wireless connectivity] and poor [inadequate], Col. 4, lines 36-49, discloses user location and activity data comprise a time, location, activity and wireless signal strength.  The User location and activity data 220 is collected every hour…, and Col. 6, lines 44-49, discloses if a set of related content is scheduled for delivery to wireless devices of user attending a concert and the wireless  signal strength is determined to be poor at the location of the concert venue , then the predictive scheduler 230 will schedule delivery  of the set of related content prior to arrive at the venue …) ) , and then 	

selecting, with one or more processors, an offer from a repository of offers based on the selected offer being associated with an offer-related location, of said stored plurlity of offer-related location, (Col. 1, lines 64-67 and Col. 2, lines 1-4, diseases selecting a set of targeted  content to be distributed to a user mobile device based the user’s location[offer related location]  the date and time of an event at the location.., the content selection module   detecting a current location of the user and causing  the selected set of targeted content to be distributed to the user's mobile device when the user arrives at the location of the event at the specified date and time ) that has been previously defend to have inadequate wireless connectivity(Col. 6, lines 16-21, discloses  the decision to pre-cache data to the mobile device 106 may be based on the known wireless signal strength at the  event venue. For example, if the signal strength for the user's wireless service provider is poor [inadequate wireless connectivity]  at the event venue then the predictive scheduler module 230 may choose to pre-cache all data related to the event prior to the user's arrival at the event
venue);

receiving, with one or more processors, from a user computing device, a geographic location of the user computing device( Col. 3, lines 28-35 discloses in one embodiment of the invention, the wireless devices 106 and 107 are equipped with location tracking capabilities
such as GPS. As illustrated in FIG. 2, in this embodiment, the location tracking capabilities are implemented by location tracking circuitry and software 205 on the mobile device 106, which collects and reports the mobile device's current location to the data processing service 100 (i.e., over the various wireless and wired networks and Col. 4, lines 24-27 discloses in one embodiment, the location tracking module 205 on the mobile device 106 provides location data to the data processing service 100 in a standard latitude/longitude format);.

comparing the received geographic location of the user computing device to the stored plurality of offer-related locations that have been previously defined to have inadequate wireless connectivity, to determine  that the received geographic location of  user computing device is within a threshold distance or transit time to the  offer-related location that has been previously defined to have inadequate wireless connectivity  ( Col. 4, lines 24-27 discloses in one embodiment, the location tracking module 205 on the mobile device 106 provides location data to the data processing service 100 in a standard latitude/longitude format[received geographic location] .   The data collection module 210 queries the location database 221 [previously defined]  using the location data to identify [compare] the point of interest, event facility, etc., associated with that location.  The location tracking module 205 on the mobile device 106 utilizes a local location database (not shown) to  determine the point of interest, etc., and reports this information directly to the data collection module 210 and Col. 6, lines 21-25 discloses the mobile device 106 prior to arrival at the event venue (e.g., either a specified amount of time prior to the event or when the user is a specified distance from the event venue).).
 
in response to the determination, sending, with one or more processors, the selected offer to the user computing device for storage in cache memory of the user computing device before the user requests to view offers  (Col. 6, lines 40-46 discloses if the Caltrain station in San Francisco is known to have a poor wireless signal, then the predictive scheduler  module 230 may pre-cache the targeted content 245 to the mobile device 106 prior to the user's arrival at the Caltrain station (e.g., a specified amount of time prior to 8:00 AM and/or when the mobile device 106 is detected within a specified range of the Caltrain station and Col. 6, lines 15-28, discloses the decision to pre-cache data to the mobile device 106 may be based on the known wireless signal strength at the event venue).
Martin teaches the above elements including  the decision to pre-cache data to the mobile device 106  may be based on the known wireless signal strength at the event venue. For example, if the signal strength for the user's wireless service provider is poor at the event venue then the predictive scheduler module 230 may choose to pre-cache all data related to the event prior to the user's arrival at the event venue (Col. 6, lines 15-21)  and location database to store a plurlity of different locations (Col. 1, lines 54-58) but silent on the  corrosinding database contains a plurlity of inadequate wireless connectively location.  
However, Crandall discloses  a plurlity of inadequate wireless connectivity location (Fig. 3, 310 discloses complying a database of regions have inadequate wireless coverage , and  Col. 2, lines 23-30,  discloses providing location dependent services comprising compiling a database of regions having inadequate wireless coverage, tracking a plurality of wireless devices to determine if one or more of the wireless devices are entering the regions having inadequate wireless coverage; and providing default location dependent information to wireless devices entering the regions having inadequate wireless coverage).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to modify a location database that stores a plurality of different  locations of Martin by adding regions of inadequate wireless coverage of Crandall in order to  track  a plurality of wireless devices to determine if one or more of the wireless devices are entering the regions having inadequate wireless coverage inadequate wireless coverage (Fig. 3, 320).   

With respect to claims  27 and 39, Martin in view of Crandall teaches elements of claims 26 and 36, furthermore, Martin teaches the method wherein sending the selected offer comprises: sending content describing the selected offer, wherein the content describing the selected offer (Col. 7, lines 18-25, discloses the context database  420 includes a date, a time, a location, an event name and an identifier  uniquely identify targeted content.., content selection module 445 select a set of targeted content 446 to distribute  to the end user .., based on user preference and other personal data) is smaller than content that is sent when another user requests the same offer outside of the context of a request to cache content (Col. 8, lines 10-22, discloses based on the reminder entered by the user [request] .., the location tracking module 205 detects that the user has arrived with a location .., reminder application 607 triggers the reminder, thereby displying the reminder on the mobile devices  [smaller than content]). 
With respect to claims 28 and 40 , Martin in view of Crandall teaches elements of claims 26 and 36, furthermore, Martin teaches the method wherein sending the offer comprises: 
obtaining a bar code number and a bar code type of the offer; and sending the bar code number and the bar code type to user computing devise without sending an image of the bar code, wherein the bar code number and bar code type are sent a format that , when input into a bar code image generation routing executing on the user computing device cause the bar code image generation outing to generate an image of the bar code for prestation on user competing device(Col. 5, lines 31-36, discloses the electronic coupon includes a bar code displayed on the mobile devices’ display and Col. 6, lines 26-28, discloses  user’s devices 106 in the form of a bar code with is scanned an optical scanner .. ).  
With respect to claims 29 and 41, Martin in view of Crandall teaches elements of claims 26 and 36, furthermore, Martin  teaches the method wherein selecting the offer comprises: selecting a plurality of offers, including the offer, based on a record of offers previously redeemed by other users in the offer-related location or based on a record of offers previously redeemed by the user (Col. 7, lines 18-25, discloses   selection module 445 select a set of targeted content 446 to distribute  to the end user .., based on user preference and other personal data…, by monitoring the user's activity (e.g., purchase habits, Websites visited, songs stored [redeemed by a user] on mobile device, etc.). The personal data may include events which the user is scheduled to attend such as concert events, sporting events, movies, etc.).

With respect to claims 30 and 42, Martin in view of Crandall teaches elements of claims 26 and 36, furthermore, Martin  teaches the method  wherein defining the stored  plurality of offer-related location comprises : before receiving the geographic location, from a plurality of other user devices indicating failed attempts to access content related to offers while in respective ones of the plurality of geographic areas, and creating at least part of the offer-related location in response to the profiling (Fig. 2, 220 user location and activity , 242 user data ,    Fig. 3 discloses user database  location , user Col. 1, lines 62-63, discloses user database activities [offer related location] wireless signal [wireless connectivity] and poor [inadequate], Col. 4, lines 20-23, disclose the user may specify the location of the user’ home and place of business.  This is then used to identify when the user is at one of the personal locations [profiling] and Col. 4 lines 36-49, discloses user location and activity data comprise a time, location, activity and wireless signal strength.  The User location and activity data 220 is collected every hour). 
Martin teaches the above elements including the location database 221 is continually updated with the current condition  associated with each location including for example, wireless service coverage and/or traffic information .., event facility is known to have degraded wireless coverage, this information  is stored the location database (Col. 4, lines 8-17).  Martin failed to explicitly teach the corrosinding database is profiled as a plurality of geographic areas as having inadequate wireless connectivity based on reports.  
However, Crandall teaches profiling a plurality of geographic areas as having inadequate wireless connectivity based on reports  (Fig. 3, 310 discloses complying a database of regions have inadequate wireless coverage ,    Col. 2, lines 23-30,  discloses providing location dependent services comprising compiling a database of regions having inadequate wireless coverage, tracking a plurality of wireless devices to determine if one or more of the wireless devices are entering the regions having inadequate wireless coverage; and providing default location dependent information to wireless devices entering the regions having inadequate wireless coverage and Col. 4, lines 39-49, discloses database 60 may be populated by with location coordinates of regions that are known to have poor receptivity For example, for areas where it is known to have poor reception, the coordinates of the area would be stored within database 60. Information related to such areas may be received from a variety of sources, such as from the wireless service providers, from other users, etc.).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to modify a location database that stores a plurality of different  locations of Martin by adding regions of inadequate wireless coverage of Crandall in order to  track  a plurality of wireless devices to determine if one or more of the wireless devices are entering the regions having inadequate wireless coverage inadequate wireless coverage (Fig. 3, 320).   

With respect to claims 31 and 43  Martin in view of Crandall teaches elements of claims 26 and 36, furthermore, Martin teaches the method wherein sending the selected offer comprises: 
obtaining  a response   respective to an API request (Col. 3, lines 51-58, discloses the data collection module 210 210 explicitly request the current location  and the location tracking module 205 on the mobile devices 106 responsive provides  the current location)..); 
associating a description of the API request with the response(Col. 3, lines 56-58 discloses tracking module 205 may actively "push" its current location to the data collection module 210 (without a request from the data collection module 210); and 
sending the response, the description of the  API request, and the association between the description of the  API request and the respective response to the user computing device (Col. 3, lines 65-67, discloses a location database 221 is maintained on the data processing service 100 which storks known location name and associated attributes for those locations).
With respect to claims 32 and 44, Martin in view of Crandall teaches elements of claims 26 and 36, furthermore, Martin teaches the method   wherein:
 the selected offer is a single-use offer having a unique single-use offer code corresponding to an instance of the single-use offer and different from other instances of the single-use offer (Col. 6, lines 26-25, discloses the ticket is displayed on the user’s mobile devices 106 in the form of a bar code [single use offer code]) ,
the method comprises: 
after selecting the offer, designating, in memory, the instance of the single-use offer as reserved, but not redeemed (Col. 6, lines 22-28  discloses tickets downloaded to the mobile devise 106 prior to arrival at event venue  .., ticket includes bar code) ; and
 receiving a request for the single-use offer from a different user computing device (Col. 6, lines 26-25, discloses the ticket is displayed on the user’s mobile devices 106 in the form of a bar code [single use offer code); and 
sending one of the other instances of the single-use offer to the different user computing device in response to the instance of the single-use offer being designated as reserved Col. 6, lines 22-28  discloses tickets downloaded to the mobile devise 106 prior to arrival at event venue  .., ticket includes bar code). 
With respect to claim 33 Martin in view of Crandall teaches elements of claim 26, furthermore, Martin teaches the method comprising:  wherein: the selected offer is a single-use offer having a single-use offer code corresponding to an instance of the single-use offer and different from other instances of the single-use offer(Col. 6, lines 26-25, discloses the ticket is displayed on the user’s mobile devices 106 in the form of a bar code [single use offer code])  ,
  the method comprises: 
after selecting the offer, designating, in memory, the instance of the single-use offer as reserved(Col. 6, lines 26-25, discloses the ticket is displayed on the user’s mobile devices 106 in the form of a bar code [single use offer code); and 
after sending the selected offer, receiving an indication from the user computing device that the single-use offer was not redeemed(Col. 6, lines 26-25, discloses the ticket is displayed on the user’s mobile devices 106 in the form of a bar code [single use offer code);
 receiving an indication from the user computing device that the single-use offer was removed or expired from cache memory; and in response to at least one of the indications, designating the single-use offer as not being reserved (Col. 6, lines 60-61 discloses the related content may be triggered at a certain specified time).
With respect to claim 34, Martin in view of Crandall teaches elements of claim 26, furthermore, Martin teaches the method comprising: after sending the selected offer, and after losing and then regaining a network connection the remote user computing device, receiving a report indicating whether the offer was presented to the user while the network connection was lost (Col. 8, lines 3-9, discloses a location -based reminder by specifying a particular location and a message to be displayed upon arriving a the location .., and Col. 8, lines 27-33, disclose an SMS message )

 
With respect to claim 35, Martin in view of Crandall teaches elements of claim 26, furthermore, Martin teaches the method  comprising: receiving a request from the mobile device for offers when the mobile device has wireless connectivity (Col. 6, lines 4-14, discloses ticket purchased made on the mobile device [request from the mobile devices] ) ; and  sending one or more offers to the mobile device in response to the request(Col. 6, lines 15-21, discloses pre- cache data to the mobile 106 based on the know wireless signal strength at the event venue ).
With respect to claim 37, Martin in view of Crandall teaches elements of claim 36, furthermore, Martin teaches the method wherein: receiving a geographic location comprises receiving data by which a cellular carrier of the user computing device is identified(Col. 3, lines 30-35 discloses on the mobile device 106, which collects and reports the mobile device's current location to the data processing service 100 (i.e., over the various wireless and wired networks), and  Col. 9, lines 25-28,  , discloses   networks, and wireless network..).

With respect to claim 38, Martin in view of Crandall teaches elements of claim 36, furthermore, Martin teaches the method wherein: receiving a geographic location comprises receiving data by which a mobile device model of the user computing device is identified (Col. 4, lines 24-27 discloses the location tracking module 205 on the mobile devices 106 provides location data to the dat processing .., latitude/longitude format).

 
The following prior arts applied in this office action: 

Martin  et al (US patent ., No., 8,903,940 B2) discloses  a system and method are described for intelligently distributing content to an end user based on both a particular location of the user and a date/time at which the user is at, or  scheduled to be at, the particular location. For example, a system is described for intelligently distributing content to a  mobile device based on context comprising: a location database to store a plurality of different locations including event facilities and points of interest, the location database associating each of the different locations with a Global Positioning  System (GPS) location or range of GPS locations.


 
Crandall et al (US patent No., 8,150,406 B1) discloses  a  system and method for anticipating wireless signal loss and providing location-based services in view of the anticipated wireless signal loss is disclosed.

Erdmann (US patent no., 8,949,889 B1) discloses in Col. 12, lines 27-39, discloses the client devices 440 may also contain an offline recording model 442 so the user’s action maybe recorded with the client  device is not connected to the internet, a wired network, a wireless network, a cell phone network .  This allows the user’s action with respect to viewing product  placement in downloaded video content or the impact action to be recorded offline), in Col. 4, lines 21-24, discloses the media module 116 may select the product placement  using the media content tag and/or the user profile from the personalization module 118 and send the selected product placement to the client device 120,   in Col. 6, lines 54-55, discloses a video personalization module 216  upon receipt of a request, may select a product placement for display in the video content. The product placement selected may be personalized based in part on the user profile associated with client devise and/or the viewer, which may be stored in a prisonization data store 222, in Col. 9 lines 40-45 disclose these historical records may help further 40 define user profile knowledge about the user, such as the  user's age, geographic demographics, and impact of advertisements versus the total nun1ber of videos viewed. The media consumption history may be stored in the personalization data store 222 (FIG. 2) for analysis,  in Col.13, lines 38-40 discloses the current geography location of the user may be determined using GPS coordinate, in Col. 17, lines 43- 48 discloses  to identify the user's physical location, a mobile device may be used to obtain the location of a user wirelessly or via a wired network. Such wireless devices may include, but are 45 not limited to, a cell phone, a tablet, a laptop computer, an electronic reader, or another mobile device that may supply physical location information and in Col. 12, lines 33-37 discloses then when a network connection becomes available again, these user's actions may be  reported back to the impact event module 418. Similarly, the user offer module 430 may provide more targeted promotional offers once the offline information has reported back.
Response to Arguments
Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 9 February 2022 with respect to claim(s) 26-44  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682